DETAILED ACTION
This office action is in response to communication filed on February 18, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 18, 2021 has been entered.
 
Response to Amendment
Amendments filed on February 18, 2021 have been entered.
The specification has been amended.
Claims 1, 3, 11, 13, 15-16 and 18 have been amended.
Claims 2, 12 and 17 have been cancelled.
Claims 1, 3-11, 13-16 and 18-20 have been examined.

Response to Arguments
The examiner submits that the objection to the drawings raised in the previous office actions (mailed on 05/15/2020, p. 2 and on 11/18/2020, p. 4) has not been addressed, therefore, the objection to the drawings is maintained.

Applicant’s arguments, see Remarks (p. 8), filed on 02/18/2021, with respect to the objection to the specification have been fully considered. In view of the amendments, the objection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 8-9), filed on 02/18/2021, with respect to the objections to claims 1 and 15-16 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 9-10), filed on 02/18/2021, with respect to the rejections of claims 1, 3-11, 13-16 and 18-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered but are not persuasive. 
Essentially, the examiner submits that the amendments presented in the current response have not addressed the lack of clarity of the claim language regarding how the marking disposed on one blade comprises a non-notched feature disposed on another blade.
	For examination purposes, claim language continues to be interpreted as to correspond to markings on different blades. In addition, the examiner has suggested language to clarify the subject matter recited in the claims (see “Claim Objections” section).

Applicant’s arguments, see Remarks (p. 10), filed on 02/18/2021, with respect to the rejections of claims 2, 12 and 17 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph have been fully considered. In view of the cancellation of claims 2, 12 and 17, the rejection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 10), filed on 02/18/2021, with respect to the rejections of claims 1, 3-11, 13-16 and 18-20 under 35 U.S.C. 103 have been fully considered but are moot in view of new grounds of rejection. 
Applicant argues (p. 11) that the claims generally recite “derive a measurement based on a marking disposed on the blade of the turbomachinery, wherein the marking comprises a discrete feature having a notch on the blade and a non-notched feature disposed on a second blade” None of the preferred references, alone or in hypothetical combination, recite the use of two blades, and more specifically, two blades disposed in the same rotating assembly, where one of the blades has a notch and where a second blade does not have a notch. That is, the measurements are obtained via a notched feature in one blade and a non-notched feature in a second blade. All references are silent as to the use of both notched and non-notched features on two blades of the same rotating assembly.
This argument is not persuasive.
First, the examiner submits that the claims are unclear since they refer to deriving a measurement based on a marking “disposed on the blade”, while at the same time indicating that the marking comprises features in two different blades. Therefore, it is unclear as to what is being recited in the claim with respect to the marking, which is being used to derive the measurement. 
As indicated in the previous office action, lack of clarity was raised and an interpretation was provided for examination purposes, however, the amendments presented in the current response have not addressed this clarity issue. 
Furthermore, in response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The examiner suggests the applicant to incorporate these features in the claims and clarify the recited language in order to remove any erroneous interpretation.

Examiner’s Note
Claims 1, 3-11, 13-16 and 18-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (i.e., turbomachinery), and reflects an improvement to other technology or technical field (e.g., use of markings in a blade monitoring system of a turbomachinery), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 11 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 16 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (i.e., turbomachinery), and reflects an improvement to other technology or technical field (e.g., use of markings in a blade monitoring system of a turbomachinery), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 3-10, 13-15 and 18-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: [0022] describes in Fig. 1, a turbine 12, however, the reference number ‘12’ is not indicated in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim language should read:
“A blade monitoring system of a turbomachinery, comprising: 
a processor configured to: 
receive a sensor signal from a sensor configured to observe a first blade and a second blade of the turbomachinery, 
wherein the first blade and the second blade are disposed in a same rotating assembly of the turbomachinery; 
derive a measurement based on a first marking disposed on the first blade of the turbomachinery, 
wherein the first marking comprises a discrete feature having a notch on the first blade, and 
wherein a second marking disposed on the second blade of the turbomachinery comprises a non-notched feature disposed on the second blade; and 
display the measurement to an operator of the turbomachinery”.


Claim 3 is objected to because of the following informalities:
Claim language should read:
“The system of claim 1, wherein the notch divides the first marking into two sections, each of the two sections having more light reflectivity when compared to the notch”.
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:
Claim language should read:
“The system of claim [[2]]1, wherein the first marking comprises a second discrete feature” since claim 2 is cancelled.
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:
Claim language should read:
“The system of claim 1, wherein the processor is configured to: 
receive a second sensor signal from the sensor configured to observe the second blade of the turbomachinery; 
derive a second measurement based on [[a]] the second marking disposed on the second blade of the turbomachinery

display the second measurement to the operator of the turbomachinery, 
first marking”.
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:
Claim language should read:
“The system of claim 6, wherein the different location comprises a different lengthwise location on the second blade when compared to the first blade”.
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:
Claim language should read:
“The system of claim 1, wherein the measurement comprises a unique identification measurement identifying the first blade from other blades in a stage of the turbomachinery”.
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:
Claim language should read:
“The system of claim 1, wherein the measurement comprises a location of a light beam, a blade flutter measurement, a shift of position between the first blade and the sensor measurement, or a combination thereof”.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:
Claim language should read:
“The system of claim 1, wherein the turbomachinery comprises a gas turbine and wherein the first blade is disposed in a stage of the gas turbine”.
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:
Claim language should read:
“A turbomachinery system, comprising: 
a first blade configured to rotate during operations of the turbomachinery system; 
a second blade configured to rotate during operations of the turbomachinery system, 
wherein the first blade and the second blade are disposed in a same rotating assembly of the turbomachinery system; 
a sensor configured to observe the first blade and the second blade of the turbomachinery system; and 
a blade monitoring system, comprising: a processor configured to: 
receive a sensor signal from the sensor; 
derive a measurement based on a first marking disposed on the first blade of the turbomachinery system, 
wherein the first marking comprises a discrete feature having a notch on the first blade, and
wherein a second marking disposed on the second blade of the turbomachinery comprises a non-notched feature disposed on the second blade; and
display the measurement to an operator of the turbomachinery system”.
Appropriate correction is required.

Claim 13 is objected to because of the following informalities:
Claim language should read:
“The turbomachinery system of claim 11, wherein the notch divides the first marking into two sections, each of the two sections having more light reflectivity when compared to the notch”.
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:
Claim language should read:
“The turbomachinery system of claim 11, wherein the processor is configured to: 
receive a second sensor signal from the sensor configured to observe the second blade of the turbomachinery system; 
derive a second measurement based on [[a]] the second marking disposed on the second blade of the turbomachinery system, 
wherein the second marking comprises the non-notched feature having a length different than the first marking; and 
display the second measurement to the operator of the turbomachinery system, 
non-notched feature is disposed at a different location on the second marking when compared to the discrete feature in the first marking, 
wherein the different location comprises a different lengthwise location on the second blade when compared to the first blade”.
Appropriate correction is required.

Claim 16 is objected to because of the following informalities:
Claim language should read:
“A method, comprising: 
receiving, via a processor, a sensor signal from a sensor configured to observe a first blade of a turbomachinery and a second blade of the turbomachinery; 
deriving, via the processor, a measurement based on a first marking disposed on the first blade of the turbomachinery, 
wherein the first marking comprises a discrete feature having a notch on the first blade, and 
wherein a second marking disposed on the second blade of the turbomachinery comprises a non-notched feature disposed on the second blade, 
wherein the first blade and the second blade are disposed in a same rotating assembly of the turbomachinery; and 
displaying the measurement to an operator of the turbomachinery, 
wherein the non-notched feature is disposed at a different location on the second marking when compared to the discrete feature in the first marking”.
Appropriate correction is required.

Claim 18 is objected to because of the following informalities:
Claim language should read:
“The method of claim 16, wherein the notch divides the first marking into two sections, each of the two sections having more light reflectivity when compared to the notch”.
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:
Claim should be labeled as “currently amended” since amendments have been incorporated in the current response.
In addition, claim language should read:
“The method of claim 16, comprising: 
receiving a second sensor signal from the sensor configured to observe the second blade of the turbomachinery; 
deriving a second measurement based on [[a]] the second marking disposed on the second blade of the turbomachinery, 
wherein the second marking comprises the non-notched feature; and 
displaying the second measurement to the operator of the turbomachinery, 
wherein the non-notched feature is disposed at a different location on the second marking when compared to the discrete feature in the first marking,
wherein the different location comprises a different lengthwise location on the second blade when compared to the first blade”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 13-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “derive a measurement based on a marking disposed on the blade of the turbomachinery, wherein the marking comprises a discrete feature having a notch on the blade and a non-notched feature disposed on the second blade” which is unclear as to how the marking on the blade comprises a non-notched feature disposed on a second blade. Similar language is recited in independent claims 11 and 16, with none of the dependent claims clarifying this subject matter.
For examination purposes, claim language is interpreted as markings on different blades (see “Claim Objections” section for suggested language).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hockaday (US 20130321824 A1), hereinafter ‘Hockaday’, in view of Laurer (US 20120285226 A1), hereinafter ‘Laurer’, and in further view of Jousselin (US 20140355007 A1), hereinafter ‘Jousselin’.
Regarding claim 1. (currently amended) 
Hockaday discloses:
a non-intrusive stress measurement system (NSMS) for determining airfoil axial position or displacement is provided (see also [0005])), comprising: 
a processor (Fig. 1, item 22 – ‘controller’, [0020]: NSMS includes a controller) configured to: 
receive a sensor signal from a sensor (Fig. 1, item 24 – ‘sensor’) configured to observe a blade (Fig. 1, item 30 – “rotor blade”) and a second blade (Fig. 1, item 30 – “rotor blade”) of the turbomachinery (Fig. 8, items 50-1 and 50-4; [0020]-[0021], [0031]-[0032]: sensor detects passing of rotor blades, and the sensor output signal is received by the controller for monitoring), 
wherein the first and the second blades are disposed in a same rotating assembly of the turbomachinery (Fig. 6, [0020], [0028]: rotor blades extend from the rotor); 
derive a measurement based on a marking (Fig. 7, item 48 – “position marker”) disposed on the blade of the turbomachinery, wherein the marking comprises a discrete feature having a notch on the blade (Fig. 8, item 50-5; [0030], [0033]: a position marker (e.g., a notch) on the blade tip is used to determine axial displacement of the rotor blade).

Hockaday does not explicitly disclose:
a non-notched feature disposed on the second blade; and 
display the measurement to an operator of the turbomachinery.  

	Regarding the non-notched feature disposed on a second blade, Laurer teaches:
wear-indicating marks on airfoils can include lines made by applying a colored material (non-notched feature) (see also [0028] regarding marks not necessarily being uniform in size or shape, [0029] regarding marks in the form of dimples or depressions (analogous to notch) on airfoils, and [0034] regarding using these methods to inspect one or more airfoils)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hockaday in view of Laurer to incorporate a non-notched feature disposed on a second blade, in order to facilitate feature recognition by implementing different features on multiple blades and therefore improve blade monitoring.

Regarding display the measurement to an operator of the turbomachinery, Jousselin teaches:
ij. The method may be implemented on a basic computer system comprising a processing unit, memory, user interface means such as a keyboard and/or mouse, and display means” ([0060]: rotor blade axial displacement is implemented in a computer system comprising display means).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hockaday in view of Laurer, and in further view of Jousselin to display the measurement to an operator of the turbomachinery, in order to provide monitoring feedback to the operator for adequate action in response to turbomachinery condition.

Regarding claim 3. (currently amended)
Hockaday in view of Laurer and Jousselin discloses all the features of claim 1 as described above.
Hockaday does not explicitly disclose:
the notch divides the marking into two sections, each of the two sections having more light reflectivity when compared to the notch.

However, Hockaday teaches:
“In applications employing optics-based sensors 24, for example, the position marker 48 may include a varied edge width, edge depth, edge radius, edge curvature, position marker may cause less light to be reflected and may include structural variation such as notches that may effectively modify the reflective properties of the blade tip).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hockaday in view of Laurer and Jousselin to implement the notch to divide the marking into two sections, each of the two sections having more light reflectivity when compared to the notch, in order to effectively modify the reflective properties of the blade tip and therefore the sensor output signal, as discussed by Hockaday ([0030]).

Regarding claim 4. (original)
Hockaday in view of Laurer and Jousselin discloses all the features of claim 3 as described above.
Hockaday does not disclose:
the two sections comprise painted sections, coated sections, polished sections or a combination thereof.  

Laurer further teaches:
markers on airfoils are formed by applying a colored material (e.g., paint)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hockaday in view of Laurer and Jousselin to implement (the two) sections resulting from the application of the notch as painted sections, coated sections, polished sections or a combination thereof, in order to utilize paint characteristics to infer the condition of the blades.

Regarding claim 5. (original)
Hockaday in view of Laurer and Jousselin discloses all the features of claim 1 as described above.
Hockaday further discloses:
the marking comprises a second discrete feature ([0030]: a position marker is provided as notches).  

Regarding claim 6. (previously presented)
Hockaday in view of Laurer and Jousselin discloses all the features of claim 1 as described above.
Hockaday does not explicitly disclose:
the processor is configured to: 

derive a second measurement based on a second marking disposed on the second blade of the turbomachinery, wherein the second marking comprises the non-notched feature; and 
wherein the non-notched feature is disposed at a different location on the second marking when compared to the discrete feature in the marking.  

However, Hockaday teaches:
“In accordance with one aspect of the disclosure, a method for determining axial displacement of rotor blades is provided. The method may monitor an output signal of a sensor configured to detect the proximity of the rotor blades, wherein at least one of the rotor blades may be marked with a position marker that is configured to cause a recognizable inconsistency in the output signal only when the rotor blades rotate at a known default axial position” ([0005]: at least one rotor blade is marked for determination of axial displacement (see also [0028]); based on this, the examiner interprets that more than one blade can be marked for evaluation); and
“More specifically, the size and/or location of the position marker 48 relative to the marked rotor blade 30 and the sensor 24 may be such that its interaction with the sensor 24 causes one recognizable inconsistency per revolution of the rotor 32 only when the rotor blades 30 are rotating in a known default axial position” ([0032]: location of position marker causes one recognizable inconsistency, therefore, if multiple markers are employed, examiner interprets that each marker will cause a unique recognizable feature (see also [0030], and Laurer at Figs. 5-7)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hockaday in view of Laurer and Jousselin to configure the processor to: receive a second sensor signal from the sensor configured to observe a second blade of the turbomachinery; derive a second measurement based on a second marking disposed on the second blade of the turbomachinery, wherein the second marking comprises the non-notched feature, wherein the non-notched feature is disposed at a different location on the second marking when compared to the discrete feature in the marking, in order to facilitate the detection of the axial position of rotor blades, as discussed by Hockaday ([0028]).

Hockaday does not disclose:
display the second measurement to the operator of the turbomachinery.  

Jousselin further teaches:
“The method of the present invention is preferably encompassed in computer-implemented code and stored on a computer-readable medium. It is thus a computer-implemented method of determining rotor blade axial displacement bij. The method may be implemented on a basic computer system comprising a processing unit, memory, user interface means such as a keyboard and/or mouse, and display means” ([0060]: rotor blade axial displacement is implemented in a computer system comprising display means).


Regarding claim 7. (original)
Hockaday in view of Laurer and Jousselin discloses all the features of claim 6 as described above.
Hockaday does not explicitly disclose:
the different location comprises a different lengthwise location on the second blade when compared to the blade.  

However, Hockaday teaches:
“More specifically, the size and/or location of the position marker 48 relative to the marked rotor blade 30 and the sensor 24 may be such that its interaction with the sensor 24 causes one recognizable inconsistency per revolution of the rotor 32 only when the rotor blades 30 are rotating in a known default axial position” ([0032]: location of position marker causes one recognizable inconsistency, therefore, if multiple markers are employed, examiner interprets that each marker will cause a unique recognizable feature (see also Laurer at Figs. 5-7)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hockaday in view of Laurer and Jousselin 

Regarding claim 8. (original)
Hockaday in view of Laurer and Jousselin discloses all the features of claim 1 as described above.
Hockaday further discloses:
the measurement comprises a unique identification measurement identifying the blade from other blades in a stage of the turbomachinery (Fig. 6, item 48 – “position marker”; [0028]-[0029], [0032]: a recognizable feature is detected given the position marker on the rotor blade).  

Regarding claim 9. (original)
Hockaday in view of Laurer and Jousselin discloses all the features of claim 1 as described above.
Hockaday further discloses:
the measurement comprises a location of a light beam, a blade flutter measurement, a shift of position between the blade and the sensor measurement, or a combination thereof (Fig. 8, item 50-5; [0032]-[0033]: a position marker on the blade tip is used to determine axial displacement (shift) of the rotor blade).  

Regarding claim 10. (original)
Hockaday in view of Laurer and Jousselin discloses all the features of claim 1 as described above.
Hockaday further discloses:
the turbomachinery comprises a gas turbine (Fig. 1, item 26 – “gas turbine engine”, [0020]: a gas turbine is presented) and wherein the blade is disposed in a stage of the gas turbine (Fig. 1, item 30 – “rotor blade”, [0020]:  rotor blades are incorporated into the gas turbine).  

Regarding claim 11. (currently amended)
Hockaday discloses:
A turbomachinery system (Fig. 1, item 26 – “gas turbine engine”, [0020]), comprising: 
a blade (Fig. 1, item 30 – “rotor blade”) configured to rotate during operations of the turbomachinery system ([0003]: rotor blades rotate during operation of the engine (see also [0037])); 
a second blade (Fig. 1, item 30 – “rotor blade”) configured to rotate during operations of the turbomachinery system ([0003]: rotor blades rotate during operation of the engine (see also [0037])), wherein the first and the second blades are disposed in a same rotating assembly of the turbomachinery (Fig. 6, [0020], [0028]: rotor blades extend from the rotor);
a sensor (Fig. 1, item 24 – ‘sensor’) configured to observe the blade and the second blade of the turbomachinery system ([0020]-[0021]: sensor detects passing of rotor blades); and 
a non-intrusive stress measurement system (NSMS) for determining airfoil axial position or displacement is provided (see also [0005])), comprising: a processor (Fig. 1, item 22 – ‘controller’, [0020]: NSMS includes a controller) configured to: 
receive a sensor signal from the sensor (Fig. 8, items 50-1 and 50-4; [0020]-[0021], [0031]-[0032]: sensor detects passing of rotor blades, and the sensor output signal is received by the controller for monitoring); 
derive a measurement based on a marking (Fig. 7, item 48 – “position marker”) disposed on the blade of the turbomachinery system, wherein the marking comprises a discrete feature having a notch on the blade (Fig. 8, item 50-5; [0030], [0033]: a position marker (e.g., a notch) on the blade tip is used to determine axial displacement of the rotor blade).  

Hockaday does not explicitly disclose:
a non-notched feature disposed on a second blade; and 
display the measurement to an operator of the turbomachinery system.  

	Regarding the non-notched feature disposed on a second blade, Laurer teaches:
 “FIG. 6 is an enlarged view of a portion of the turbine bucket shown in FIG. 5 and including alternative wear-indicating marks. In the example illustrated in FIG. 6, wear-indicating marks 130 may be lines or shapes formed by lines. Such lines may be formed by any suitable method, including but not limited to scribing or by applying a colored material (e.g., paint or dye) to airfoil 94. In yet another example, wear-indicating wear-indicating marks on airfoils can include lines made by applying a colored material (non-notched feature) (see also [0028] regarding marks not necessarily being uniform in size or shape, [0029] regarding marks in the form of dimples or depressions (analogous to notch) on airfoils, and [0034] regarding using these methods to inspect one or more airfoils)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hockaday in view of Laurer to incorporate a non-notched feature disposed on a second blade, in order to facilitate feature recognition by implementing different features on multiple blades and therefore improve blade monitoring.

Regarding the display the measurement to an operator of the turbomachinery system, Jousselin teaches:
“The method of the present invention is preferably encompassed in computer-implemented code and stored on a computer-readable medium. It is thus a computer-implemented method of determining rotor blade axial displacement bij. The method may be implemented on a basic computer system comprising a processing unit, memory, user interface means such as a keyboard and/or mouse, and display means” ([0060]: rotor blade axial displacement is implemented in a computer system comprising display means).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hockaday in view of Laurer, and in further view of Jousselin to display the measurement to an operator of the turbomachinery system, in order to provide monitoring feedback to the operator for adequate action in response to turbomachinery condition.

Regarding claim 13. (currently amended)
Hockaday in view of Laurer and Jousselin discloses all the features of claim 11 as described above.
Hockaday does not necessarily disclose:
the notch divides the marking into two sections, each of the two sections having more light reflectivity when compared to the notch.

However, Hockaday teaches:
“In applications employing optics-based sensors 24, for example, the position marker 48 may include a varied edge width, edge depth, edge radius, edge curvature, and/or any other structural variation which may cause distinguishably more or less light to be reflected and correspondingly received at the sensor 24. In other alternatives, the position marker 48 may provide bevels, notches, grooves, ribs, tabs, or other suitable structural variations which may effectively modify the reflective properties of the blade tip 34, and thus, the corresponding phase of the sensor output signal” ([0030]: position marker may cause less light to be reflected and may include structural variation such as notches that may effectively modify the reflective properties of the blade tip).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hockaday in view of Laurer and Jousselin to implement the notch to divide the marking into two sections, each of the two sections having more light reflectivity when compared to the notch, in order to effectively modify the reflective properties of the blade tip and therefore the sensor output signal, as discussed by Hockaday ([0030]).

Regarding claim 14. (previously presented)
Hockaday in view of Laurer and Jousselin discloses all the features of claim 13 as described above.
Hockaday does not disclose:
the two sections comprise painted sections, coated sections, polished sections or a combination thereof.  

Laurer further teaches:
“In the example illustrated in FIG. 6, wear-indicating marks 130 may be lines or shapes formed by lines. Such lines may be formed by any suitable method, including but not limited to scribing or by applying a colored material (e.g., paint or dye) to airfoil 94” ([0044]: markers on airfoils are formed by applying a colored material (e.g., paint)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hockaday in view of Laurer and Jousselin 

Regarding claim 15. (currently amended)
Hockaday in view of Laurer and Jousselin discloses all the features of claim 11 as described above.
Hockaday does not explicitly disclose:
the processor is configured to: 
receive a second sensor signal from the sensor configured to observe the second blade of the turbomachinery; 
derive a second measurement based on a second marking disposed on the second blade of the turbomachinery, wherein the second marking comprises the non-notched feature having a length different than the first marking; and 
wherein the second discrete feature is disposed at a different location on the second marking when compared to the discrete feature in the marking, 
wherein the different location comprises a different lengthwise location on the second blade when compared to the blade.  

However, Hockaday teaches:
“In accordance with one aspect of the disclosure, a method for determining axial displacement of rotor blades is provided. The method may monitor an output signal of a sensor configured to detect the proximity of the rotor blades, wherein at least one of the at least one rotor blade is marked for determination of axial displacement (see also [0028]); based on this, the examiner interprets that more than one blade can be marked for evaluation); and
“More specifically, the size and/or location of the position marker 48 relative to the marked rotor blade 30 and the sensor 24 may be such that its interaction with the sensor 24 causes one recognizable inconsistency per revolution of the rotor 32 only when the rotor blades 30 are rotating in a known default axial position” ([0032]: location of position marker causes one recognizable inconsistency, therefore, if multiple markers are employed, examiner interprets that each marker will cause a unique recognizable feature (see also [0030], and Laurer at Figs. 5-7)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hockaday in view of Laurer and Jousselin to configure the processor to: receive a second sensor signal from the sensor configured to observe a second blade of the turbomachinery; derive a second measurement based on a second marking disposed on the second blade of the turbomachinery, wherein the second marking comprises the non-notched feature having a length different than the first marking; wherein the second discrete feature is disposed at a different location on the second marking when compared to the discrete feature in the marking, and wherein the different location comprises a different lengthwise location on the second blade when compared to the blade, in order to facilitate the detection of the axial position of rotor 

Hockaday does not disclose:
display the second measurement to the operator of the turbomachinery system.  

Jousselin further teaches:
“The method of the present invention is preferably encompassed in computer-implemented code and stored on a computer-readable medium. It is thus a computer-implemented method of determining rotor blade axial displacement bij. The method may be implemented on a basic computer system comprising a processing unit, memory, user interface means such as a keyboard and/or mouse, and display means” ([0060]: rotor blade axial displacement is implemented in a computer system comprising display means).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hockaday in view of Laurer and Jousselin to display the second measurement to the operator of the turbomachinery system, in order to provide monitoring feedback to the operator for adequate action in response to turbomachinery condition.

Regarding claim 16. (currently amended)
Hockaday discloses:
a method for determining axial displacement of rotor blades is implemented using a non-intrusive stress measurement system (NSMS) (see Fig. 1, [0019])), comprising: 
receiving, via a processor (Fig. 1, item 22 – ‘controller’, [0020]: NSMS includes a controller), a sensor signal from a sensor (Fig. 1, item 24 – ‘sensor’) configured to observe a blade (Fig. 1, item 30 – “rotor blade”) of a turbomachinery and a second blade (Fig. 1, item 30 – “rotor blade”) of the turbomachinery (Fig. 1, item 26 – “gas turbine engine”, Fig. 8, items 50-1 and 50-4; [0020]-[0021], [0031]-[0032]: sensor detects passing of rotor blades, and the sensor output signal is received by the controller for monitoring);
deriving, via the processor, a measurement based on a marking (Fig. 7, item 48 – “position marker”) disposed on the blade of the turbomachinery, wherein the marking comprises a discrete feature having a notch on the blade (Fig. 8, item 50-5; [0030], [0033]: a position marker (e.g., a notch) on the blade tip is used to determine axial displacement of the rotor blade),
wherein the first and the second blades are disposed in a same rotating assembly of the turbomachinery (Fig. 6, [0020], [0028]: rotor blades extend from the rotor).  

Hockaday does not explicitly disclose:
a non-notched feature disposed on the second blade; and 
displaying the measurement to an operator of the turbomachinery,
wherein the non-notched feature is disposed at a different location on the second marking when compared to the discrete feature in the marking.  

	Regarding the non-notched feature disposed on the second blade, Laurer teaches:
 “FIG. 6 is an enlarged view of a portion of the turbine bucket shown in FIG. 5 and including alternative wear-indicating marks. In the example illustrated in FIG. 6, wear-indicating marks 130 may be lines or shapes formed by lines. Such lines may be formed by any suitable method, including but not limited to scribing or by applying a colored material (e.g., paint or dye) to airfoil 94. In yet another example, wear-indicating marks 130 may be in the form of images, which may be applied to the airfoil 94 by any suitable method, including but not limited to scribing, printing, coloring, and/or dyeing, for example. The images may be any suitable image of any suitable shape, symbol or design, and may be of any suitable color. For example, in such an embodiment, at least one indicating mark 130 may have a different color than the other indicating marks 130” ([0030]: wear-indicating marks on airfoils can include lines made by applying a colored material (non-notched feature) (see also [0028] regarding marks not necessarily being uniform in size or shape, [0029] regarding marks in the form of dimples or depressions (analogous to notch) on airfoils, and [0034] regarding using these methods to inspect one or more airfoils)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hockaday in view of Laurer to incorporate a non-notched feature disposed on a second blade, in order to facilitate feature recognition by implementing different features on multiple blades and therefore improve blade monitoring.


“The method of the present invention is preferably encompassed in computer-implemented code and stored on a computer-readable medium. It is thus a computer-implemented method of determining rotor blade axial displacement bij. The method may be implemented on a basic computer system comprising a processing unit, memory, user interface means such as a keyboard and/or mouse, and display means” ([0060]: rotor blade axial displacement is implemented in a computer system comprising display means).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hockaday in view of Laurer, and in further view of Jousselin to display the measurement to an operator of the turbomachinery, in order to provide monitoring feedback to the operator for adequate action in response to turbomachinery condition.

Regarding the non-notched feature is disposed at a different location on the second marking when compared to the discrete feature in the marking, Hockaday teaches:
“In accordance with one aspect of the disclosure, a method for determining axial displacement of rotor blades is provided. The method may monitor an output signal of a sensor configured to detect the proximity of the rotor blades, wherein at least one of the rotor blades may be marked with a position marker that is configured to cause a recognizable inconsistency in the output signal only when the rotor blades rotate at a known default axial position” ([0005]: at least one rotor blade is marked for determination of axial displacement (see also [0028]); based on this, the examiner interprets that more than one blade can be marked for evaluation); and
“More specifically, the size and/or location of the position marker 48 relative to the marked rotor blade 30 and the sensor 24 may be such that its interaction with the sensor 24 causes one recognizable inconsistency per revolution of the rotor 32 only when the rotor blades 30 are rotating in a known default axial position” ([0032]: location of position marker causes one recognizable inconsistency, therefore, if multiple markers are employed, examiner interprets that each marker will cause a unique recognizable feature (see also [0030], and Laurer at Figs. 5-7)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hockaday in view of Laurer and Jousselin to incorporate the non-notched feature disposed at a different location on the second marking when compared to the discrete feature in the marking, in order to facilitate the detection of the axial position of rotor blades based on the location of the marker relative to the rotor blade, as discussed by Hockaday ([0028], [0032]).

Regarding claim 18. (currently amended)
Hockaday in view of Laurer and Jousselin discloses all the features of claim 16 as described above.
Hockaday does not explicitly disclose:
the notch divides the marking into two sections, each of the two sections having more light reflectivity when compared to the notch.


“In applications employing optics-based sensors 24, for example, the position marker 48 may include a varied edge width, edge depth, edge radius, edge curvature, and/or any other structural variation which may cause distinguishably more or less light to be reflected and correspondingly received at the sensor 24. In other alternatives, the position marker 48 may provide bevels, notches, grooves, ribs, tabs, or other suitable structural variations which may effectively modify the reflective properties of the blade tip 34, and thus, the corresponding phase of the sensor output signal” ([0030]: position marker may cause less light to be reflected and may include structural variation such as notches that may effectively modify the reflective properties of the blade tip).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hockaday in view of Laurer and Jousselin to implement the notch to divide the marking into two sections, each of the two sections having more light reflectivity when compared to the notch, in order to effectively modify the reflective properties of the blade tip and therefore the sensor output signal, as discussed by Hockaday ([0030]).

Regarding claim 19. (original)
Hockaday in view of Laurer and Jousselin discloses all the features of claim 18 as described above.
Hockaday does not disclose:
the two sections comprise painted sections, coated sections, polished sections or a combination thereof.  

Laurer further teaches:
“In the example illustrated in FIG. 6, wear-indicating marks 130 may be lines or shapes formed by lines. Such lines may be formed by any suitable method, including but not limited to scribing or by applying a colored material (e.g., paint or dye) to airfoil 94” ([0044]: markers on airfoils are formed by applying a colored material (e.g., paint)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hockaday in view of Laurer and Jousselin to implement (the two) sections resulting from the application of the notch as painted sections, coated sections, polished sections or a combination thereof, in order to utilize paint characteristics to infer the condition of the blades.

Regarding claim 20. (currently amended) 
Hockaday in view of Laurer and Jousselin discloses all the features of claim 16 as described above.
Hockaday does not explicitly disclose:
the processor is configured to: 
receiving a second sensor signal from the sensor configured to observe the second blade of the turbomachinery; 
deriving a second measurement based on a second marking disposed on the second blade of the turbomachinery, wherein the second marking comprises the non-notched feature,

wherein the different location comprises a different lengthwise location on the second blade when compared to the blade.  

However, Hockaday teaches:
“In accordance with one aspect of the disclosure, a method for determining axial displacement of rotor blades is provided. The method may monitor an output signal of a sensor configured to detect the proximity of the rotor blades, wherein at least one of the rotor blades may be marked with a position marker that is configured to cause a recognizable inconsistency in the output signal only when the rotor blades rotate at a known default axial position” ([0005]: at least one rotor blade is marked for determination of axial displacement (see also [0028]); based on this, the examiner interprets that more than one blade can be marked for evaluation); and
“More specifically, the size and/or location of the position marker 48 relative to the marked rotor blade 30 and the sensor 24 may be such that its interaction with the sensor 24 causes one recognizable inconsistency per revolution of the rotor 32 only when the rotor blades 30 are rotating in a known default axial position” ([0032]: location of position marker causes one recognizable inconsistency, therefore, if multiple marker are employed, examiner interprets that each marker will cause a unique recognizable feature (see also [0030], and Laurer at Figs. 5-7)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hockaday in view of Laurer and Jousselin 

Hockaday does not disclose:
displaying the second measurement to the operator of the turbomachinery.  

Jousselin further teaches:
“The method of the present invention is preferably encompassed in computer-implemented code and stored on a computer-readable medium. It is thus a computer-implemented method of determining rotor blade axial displacement bij. The method may be implemented on a basic computer system comprising a processing unit, memory, user interface means such as a keyboard and/or mouse, and display means” ([0060]: rotor blade axial displacement is implemented in a computer system comprising display means).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hockaday in view of Laurer and Jousselin .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kurt-Elli; Hilmi, US 20070175032 A1, Aerofoil assembly and a method of manufacturing an aerofoil assembly
Reference discloses a bladed rotor assembly having a rotor carrying a plurality of rotor blades having physical differences, such as different coating on the surface, coating thickness, position of contact, composition, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857